Citation Nr: 0120603	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1. Entitlement to service connection for myelodysplastic 
syndrome.  

2. Entitlement to service connection for skin disability.  

3. Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970, to include service in Vietnam from October 1968 to 
October 1969.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In March 2001, the veteran and 
his spouse testified before the undersigned Member of the 
Board during a hearing at the RO.  A transcript of the 
hearing has been associated with the claims folder.  


FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. The veteran's myelodysplastic syndrome was not present in 
service or until years thereafter and is not etiologically 
related to service.  

3. The veteran's current skin disability and peripheral 
neuropathy were initially manifested many years after 
service and are not etiologically related to service.  







CONCLUSIONS OF LAW

1. Myelodysplastic syndrome was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2. Skin disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).  

3. Peripheral neuropathy was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during 
active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal, and he has 
provided evidence supportive of his claims.  In addition, the 
RO has obtained relevant private records pertaining to 
treatment of the veteran for the disabilities at issue.  The 
veteran has not identified and the Board is not aware of any 
additional evidence which could be obtained to substantiate 
the veteran's claims.  In sum, the facts relevant to these 
claims have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA. 

I.  Factual Background

There is no medical evidence of record suggesting the 
presence of myelodysplastic syndrome in service or until many 
years thereafter.  The evidence reflects and the veteran 
acknowledges that he was initially found to have 
myelodysplastic syndrome in 1994, more than 20 years 
following his discharge from service. 

Similarly, there is no medical evidence of record suggesting 
the presence of skin disability or peripheral neuropathy in 
service or until many years thereafter. 

In March 2001, the veteran and his spouse testified before 
the undersigned Member of the Board during a hearing at the 
RO.  The veteran discussed his experiences with Agent Orange 
in Vietnam, and his spouse reported on information she had 
obtained on the internet and from other sources concerning 
associations between Agent Orange and various cancers, in 
particular leukemia.  Furthermore, the veteran reported that 
following service in Vietnam, he had worked in a furniture 
factory, and later at a machine-shop.  

Thereafter, the veteran submitted medical evidence with 
respect to the relationship between myelodysplastic syndrome 
and Agent Orange exposure.  He waived his right to have this 
evidence initially considered by the RO.

In an April 2001 statement, Joseph Uberti, M.D., Clinical 
Director of the Adult Bone Marrow Transplant Program at the 
Comprehensive Cancer Center (University of Michigan), 
reported that he had been treating the veteran since 1995.  
Dr. Uberti noted that Agent Orange was a very toxic compound 
which could certainly contribute to the development of a 
number of malignant diseases both in vitro and in vivo.  He 
indicated that given the long latency period for the 
development of leukemia and the low incidence in the general 
population, it was difficult to definitely prove a cause and 
effect relationship between exposure to Agent Orange and the 
development of a leukemic-type syndrome, such as 
myelodysplastic syndrome.  However, there was enough evidence 
available to suggest the association.  He referred to an 
industrial accident in Italy involving Agent Orange, 
following which over a ten-year period there was an increase 
in myeloid leukemias.  Dr. Uberti noted that while the 
increase was not statistically significant, the patients had 
a higher than normal risk of developing myeloid leukemias.  

Dr. Uberti further noted that currently the veteran was doing 
well and had some of the chronic complications following 
transplantation including chronic graft versus host disease.  
He opined that there was certainly enough data available that 
dioxin exposure may contribute to the development of various 
malignancies including one such as myelodysplastic syndrome.  

The Board also notes that an almost exactly worded opinion, 
dated in May 2001, was received from Voravit 
Ratanatharathorn, M.D., an associate professor of internal 
medicine at the Comprehensive Cancer Center at the University 
of Michigan.  

Additionally, a statement from John Lawlor, M.D., of 
Healthcare Midwest, also dated in April 2001, notes that he 
had been seeing the veteran since January 1997.  He indicated 
that the veteran suffered from graft vs. host disease, and 
had other medical problems all of which stemmed from the 
myelodysplastic process and/or treatment of the disease.  Dr. 
Lawlor indicated that it was impossible to know the precise 
etiology of the veteran's myelodysplastic syndrome.  However, 
the veteran's exposure to Agent Orange was as likely to be 
the etiology as other potential causes.  Dr. Lawlor noted 
that his opinion was based on a recent review of the 
available data.  

In addition to the medical opinions, the veteran also 
submitted a report on myelodysplastic syndrome from Tirgan 
Oncology Associates.  The report was taken from the internet.  
In particular, the report notes that the cause of 
myelodysplastic syndrome was unknown, but exposure to 
radiation, certain pesticides, and some chemotherapy or non-
chemotherapy drugs could induce the disease.  Another factor 
noted was aging, with the disease being much more common in 
elderly due to the aging of the bone marrow.  

II.  Pertinent Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (2000).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and acute 
or subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran claiming benefits was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-99 (2000); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

All reasonable doubt is to be resolved in the veteran's 
favor.  A reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
opposed to pure speculation or remote possibility.  38 C.F.R. 
§ 3.102.  (2000).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

Myelodysplastic Syndrome

The evidence does not suggest and the veteran does not 
contend that service connection is warranted for 
myelodysplastic syndrome on any basis other than the 
veteran's exposure to Agent Orange while serving in Vietnam.  
As noted above myelodysplastic syndrome is not a disease 
subject to presumptive service connection on an Agent Orange 
basis under 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  

The record contains competent evidence supporting the 
veteran's claim of a causal connection between his exposure 
to Agent Orange during service and his development of this 
syndrome, but in order for the veteran to prevail on this 
claim the evidence supportive of the claim must be at least 
in equipoise with that against the claim.  Pub. L. No. 106-
475, 114 Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 

With respect to the evidence supportive of the claim, the 
Board notes that Dr. Uberti opined that there was data 
suggesting an association between exposure to Agent Orange 
and the development of a leukemic-type syndrome, such as 
myelodysplastic syndrome.  With respect to support for the 
existence of such a relationship, he cited a study in Italy 
in which myeloid leukemias occurred at an increased rate over 
a 10 year period in a population exposed to Agent Orange but 
he also indicated that the increase in myeloid leukemias was 
not statistically significant.  He did not cite any other 
data supportive of the existence of a causal relationship 
between the veteran's exposure to Agent Orange and his 
development of myelodysplastic syndrome.  He specifically 
stated that it was difficult to prove the existence of such a 
causal relationship.  In essence, Dr. Uberti only opined that 
the veteran's myelodysplastic syndrome was possibly due to 
Agent Orange exposure.  He did not suggest that this 
possibility was at least as likely as not.  

Although the veteran is not seeking service connection for 
leukemia, Dr. Uberti cited a study involving leukemia to 
support his opinion.
The Board notes that in making determinations of which 
diseases will be subject to presumptive service connection on 
an Agent Orange basis, the Secretary is required to take into 
account (A) reports received by the Secretary from the 
National Academy of Sciences under section 3 of the Agent 
Orange Act of 1991, and (B) all other sound medical and 
scientific information and analyses available to the 
Secretary.  In evaluating any study for the purpose of making 
such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

The Secretary has determined that there is no positive 
association between herbicide exposure and leukemia.  The 
National Academy of Sciences considered a number of 
scientific studies, which included studies of farmers and 
residents of Seveso, Italy, as reported by Dr. Uberti, and 
found evidence for a possible association between herbicide 
exposure and leukemia.  However, when the farmers were 
stratified by suspected herbicide exposure, the incidence of 
leukemia was generally not elevated, and in some cases 
elevation appeared to be due to factors other than herbicide 
exposure.  In addition the increased risk was not considered 
significant because of the small number of actual cases in 
which leukemia was found.  Other studies were also reported 
and it was concluded that overall the evidence was too slight 
to warrant assigning leukemia to a higher category.  
Accordingly, the Secretary found that the credible evidence 
against an association between leukemia and herbicide 
exposure outweighed the credible evidence for such an 
association, and it was determined that a positive 
association did not exist.  64 Fed. Reg. 59,232 (1999).

The opinion of Dr. Ratanatharathorn is essentially the same 
as that of Dr. Uberti and is deficient for the same reasons.
Dr. Lawlor's statement in support of the veteran's claim 
indicates that Agent Orange is as likely to be the etiology 
of the veteran's myelodysplastic syndrome as any other cause.  
Although he stated that his opinion was based on a review of 
available data, he did not identify any data supportive of 
his opinion.  Moreover, he did not indicate that it is at 
least as likely as not that the veteran's myelodysplastic 
syndrome was caused by Agent Orange exposure, nor did he 
otherwise assess the probability that Agent Orange exposure 
caused the myelodysplastic syndrome.  Therefore, his opinion 
also establishes no more than the possibility that the 
veteran's myelodysplastic syndrome was caused by his exposure 
to Agent Orange.

The internet report prepared by Tirgan Oncology Associates 
indicates that exposure to certain pesticides could induce 
myelodysplastic syndrome but it also indicates that the cause 
of myelodysplastic syndrome is unknown.  It does not address 
whether the veteran's myelodysplastic syndrome is 
etiologically related to Agent Orange exposure or provide any 
information which would support a conclusion that it is at 
least as likely as not that the veteran's myelodysplastic 
syndrome is etiologically related to such exposure.   

Thus, while the Board is obliged to resolve all reasonable 
doubt in the veteran's favor and the Board appreciates the 
efforts made by the veteran and his spouse to provide 
competent evidence supportive of the claim, the evidence is 
insufficient to raise such a doubt.  None of the evidence 
supportive of the veteran's claim suggests that it is at 
least as likely as not that the veteran's myelodysplastic 
syndrome is etiologically related to his service exposure to 
Agent Orange or that the disorder is otherwise etiologically 
related to service.  

Skin Disability and Peripheral Neuropathy

Although acute peripheral neuropathy and subacute peripheral 
neuropathy are subject to presumptive service connection on 
an Agent Orange basis, the evidence does not suggest that the 
veteran manifested acute or subacute peripheral neuropathy 
within the Agent Orange presumptive period.  In fact there is 
no medical evidence of record suggesting the presence of 
peripheral neuropathy until many years following the 
veteran's discharge from service or suggesting that it is 
etiologically related to service.  Similarly, there is no 
medical evidence of record of the presence of skin disability 
in service or until many years thereafter, of a skin disorder 
subject to presumptive service connection on an Agent Orange 
basis or of an etiological relationship between the veteran's 
military service and any current skin disability.

In fact the veteran is not claiming that service connection 
is warranted for peripheral neuropathy or skin disability on 
a direct or presumptive basis.  Although he has alleged that 
he developed a skin rash in service which recurred following 
service, he acknowledges that the skin rash has resolved.  He 
claims that service connection is warranted for peripheral 
neuropathy and his current skin disability because they are 
proximately due to myelodysplastic syndrome.  Since the Board 
has determined that service connection is not warranted for 
myelodysplastic syndrome, the claims for secondary service 
connection must also fail. 


ORDER

Entitlement to service connection for myelodysplastic 
syndrome is denied.  

Entitlement to service connection for skin disability is 
denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

